Citation Nr: 9924843	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
service-connected paranoid schizophrenia, currently rated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January to November 
1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which reduced the 100 percent evaluation of the 
veteran's paranoid schizophrenia to 70 percent.  A notice of 
disagreement was submitted in July 1993, and a statement of 
the case was issued that August.  The veteran filed his 
substantive appeal in September 1993.  


FINDINGS OF FACT

1.  Effective May 2, 1990, a 70 percent rating for paranoid 
schizophrenia was increased to a total rating of 100 percent.

2.  Effective, September 1, 1993, the total rating of 100 
percent for paranoid schizophrenia was reduced to 70 percent. 

3.  The veteran's paranoid schizophrenia has not resulted in 
total industrial and social impairment, does not preclude the 
veteran from securing or following a substantially gainful 
occupation, and has materially improved as shown by his 
ability to maintain employment on a full-time basis. 


CONCLUSION OF LAW

The veteran's paranoid schizophrenia is not totally 
disabling, and the criteria for restoration of a total rating 
of 100 percent have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9203 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (effective as of November 7, 1996); 
38 C.F.R. §§ 3.105, 3.343, 3.344 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect the opinion that the 
veteran was suffering from a mixed personality disorder.  
Post-service records dated in 1982 and 1983 reflect the 
treatment and diagnosis of paranoid schizophrenia.  On VA 
examination of December 1982, the examiner diagnosed paranoid 
schizophrenia.  By rating action of April 1983, service 
connection for paranoid schizophrenia was established, and 
the disability was rated as 50 percent disabling. 

VA records dated in the 1980s reflect continued treatment of 
the veteran's schizophrenia.  At the time of his VA 
examination in October 1983, the examiner determined that the 
veteran's residual type schizophrenia was in complete 
remission, and partial remission was noted when he was 
examined in October 1984.  In a July 1985 decision, the Board 
denied the veteran's appeal of an RO decision that determined 
that an increased rating was not warranted for his 
disability.  

A diagnosis of chronic, paranoid type schizophrenia was noted 
on VA examination of October 1986 and August 1988.  The 
condition was considered to have been in partial remission at 
the time of the November 1987 VA examination.  VA records 
dated during this period of time reflect ongoing treatment of 
his condition, as well as efforts regarding vocational 
rehabilitation.  In May 1990, VA received copies of VA 
treatment records and private medical records from 1982 used 
by the Social Security Administration (SSA) regarding a 
disability benefits determination.  Included with those 
reports was an examination conducted in December 1988, which 
reflects a diagnosis of chronic, undifferentiated 
schizophrenia versus paranoid schizophrenia.  In a July 1989 
decision, the Board determined that the veteran was entitled 
to an increased rating of 70 percent, but found that the 
disability did not produce unemployability. 

VA records dated in 1989 and 1990 reflect ongoing treatment 
for his condition, as well as continued efforts towards 
vocational rehabilitation.  On VA examination of June 1990, 
the examiner diagnosed chronic, paranoid type schizophrenia.  
In a November 1991 decision, the Board determined that a 
total rating of 100 percent was warranted since the veteran's 
schizophrenia produced total social and industrial 
inadaptability.  It was noted that the veteran was in receipt 
of SSA benefits.  A November 1991 rating action reflects the 
assignment of the 100 percent rating and an effective date of 
May 2, 1990.  

In a VA Social Work report of October 1992, it was noted that 
the veteran had completed high school, but was not dedicated 
to his studies.  He was employed in the years back when he 
was in high school.  Since he became ill, he had not worked 
regularly.  His treatment had gone from day treatment to 
becoming involved with the work incentive program, and an 
employee with a VA facility.  He was not a permanent, full-
time employee, but he was encouraged that he would become one 
if he continued to do well.  The examiner noted that the 
veteran is a chronic schizophrenic.  His functioning was well 
controlled and improved from medication.  The veteran had 
adopted a very routine way of managing his life and felt that 
he would not be able to function without the support of the 
VA.  He has lived at home since he became ill, and has found 
additional support from the support and structure of his 
family.  The veteran's father was pleased with his progress, 
but feared what would happen when the family is no longer 
available to provide ongoing support.  The veteran's father 
reported that there had been difficulties getting him to do 
things such as go to the movies, and that up until five years 
ago, he would not have done that on his own.  It was 
indicated that the veteran would need to separate from his 
parents and that they hoped that he could function on his 
own.  The veteran's SSA disability benefits had been 
terminated since he had been working at the VA.  The veteran 
found it reassuring that those benefits would be available if 
he should become unemployed.  

The following objective findings were noted on the 
examination: casually dressed; sat somewhat restless and 
chewed his fingernails whenever he did not have to speak; had 
a friendly face and was alert; voice of normal loudness and 
responding about normal; coherent and relevant; affect was 
appropriate; thought content centered about the time when his 
employment will end and he does not know what will happen to 
him; spoke about his days in high school when he was making 
money; recently had been concerned that the military was 
infiltrating his family, but indicated that it was not a 
realistic worry; thought that the military was controlling 
his mind; oriented in all three spheres; memory for past 
history was adequate, but retention of short history was poor 
and he could only repeat up to six digits forward; and 
insight and judgment were well-preserved.  The examiner 
diagnosed paranoid type schizophrenia.  

In February 1993, the RO issued a proposal to reduce the 
total rating of 100 percent to 70 percent.  Notification of 
the proposed reduction was issued to the veteran by letter of 
March 1993.  By rating action of June 1993, the RO reduced 
the total rating of 100 percent to 70 percent.  An effective 
date of September 1, 1993 was assigned.  

VA records dated in 1993 reflect the veteran's regular 
treatment of schizophrenia and the administration of 
medication.  

On VA examination of December 1994, it was noted that for2 1/2 
years, the veteran was a regular employee at a VA facility.  
He described his job as routine.  Despite his difficulties 
with memory and concentration, he can handle his job because 
it does not involve much brainwork.  However, he finds it 
difficult to handle changes in the routine.  He lives with 
his parents and had very little social life.  The examiner 
observed that the veteran was casually dressed, friendly, 
cooperative, coherent, and relevant during the interview.  
His mood was mildly depressed.  His affect was constricted.  
He thinks a lot about his service and believed that his 
breakdown was a direct result of his bad experience during 
service.  He has delusions and hallucinations.  He was 
hearing voices from the television and radio that were 
ridiculing him.  He had ideas of reference.  He avoided 
watching television to reduce the chance of having auditory 
hallucinations.  His orientation was good.  He denied 
suicidal ideation.  Attention and concentration were poor.  
He did serial-7 subtraction from 100 slowly and with few 
mistakes.  His abstract thinking was fair.  His memory was 
grossly intact.  His insight and judgment appeared to be 
fair.  The examiner diagnosed paranoid schizophrenia, and 
reported a Global Assessment Function (GAF) of 50.  The 
examiner commented that despite having difficulty with 
schizophrenic symptoms, the veteran was highly motivated to 
work and it had been helpful to him.  The fact that he is 
working a routine job made it manageable for him to continue 
functioning.  His social life was impaired.  The examiner 
felt that encouraging the veteran to keep working would 
ensure a better prognosis.  It was also important that the 
veteran continue with his Haldol Decanote injections every 
three to four weeks for a very long period of time.  

Of record are the veteran's employee performance evaluations 
for 1994, 1995 and 1996.  The veteran was rated as fully 
successful.  

On VA examination of March 1997, it was reported that the 
veteran remained employed with VA, and that he had poor 
concentration and memory, as well as persistent 
hallucinations.  Despite all of this he had been able to 
function at work because it did not require much brainwork.  
He expressed fear that he would be laid off since there were 
plans to reduce the work force.  He felt that he would not 
find the same type of employment with regard to stress level 
and support, and the close proximity of his treatment.  The 
examiner observed that the veteran was casually dressed, and 
friendly and cooperative during the interview.  His speech 
was relevant and coherent.  His mood was anxious and affect 
was constricted.  He had auditory hallucinations, persecutory 
delusions, and ideas of reference.  He had thought 
broadcasting.  The auditory hallucinations had been 
persistent even though he was taking fairly high doses of 
anti-psychotic medications.  He was oriented in all three 
spheres.  His attention and concentration were poor.  He did 
serial subtraction of 7 from 100 slowly with several 
mistakes.  His abstract thinking was fair as shown by his 
ability to interpret common proverbs correctly.  His memory 
for recent and remote events was poor.  He was able to recall 
only two out of three objects after five minutes.  His 
insight and judgment were fair.  The examiner diagnosed 
chronic paranoid schizophrenia.  The GAF was 49 to 50.  The 
examiner commented that the veteran continued to suffer from 
signs of severe and persistent mental illness, but tries to 
keep working at a less demanding job and is afraid that he 
would not be able to work in another job situation if he were 
to be laid off.  The examiner found that the veteran has 
severe social and moderately severe vocational impairment.  

On VA examination of September 1998, it was noted that the 
veteran was still working full-time.  The examiner observed 
that the veteran was very anxious throughout the examination, 
and the veteran reported that he is always nervous.  He was 
extremely restless, moving frequently and bending over.  He 
displayed a suspicious type of paranoid stare.  His face was 
flushed, which suggested a high level of anxiety.  His speech 
was coherent and relevant but very slow and hesitant, which 
is consistent with a slowed down thought process.  His mood 
was anxious, and affect blunted.  His thought process was 
well organized but slowed down.  His thought content revealed 
auditory hallucinations and persecutory and grandiose 
paranoid delusions.  His insight and judgment were fair.  
Concentration was fair as indicated by abnormal serial 7s 
testing.  The examiner diagnosed paranoid schizophrenia.  The 
GAF was 49.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Service connection is currently in 
effect for paranoid schizophrenia, rated 70 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9203 (1998).  Since the RO's reduction of the rating in June 
1993 from 100 to 70 percent, the regulations for the 
evaluation of mental disorders were revised, effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statements of the case addressed the 
new rating criteria.  Therefore, the veteran has been 
informed of the new criteria and their application.  

With respect to the issue of restoration, the Board notes 
that the effective date of the reduction was September 1, 
1993, prior to the November 7, 1996, effective date of the 
revision of the rating criteria for psychiatric disabilities.  
Given the Court's decision in Rhodan, the Board will consider 
the old rating criteria since they were in effect at the time 
the 100 percent rating was assigned and the reduction was 
made.  It is noted, and discussed below, that the reduction 
would be proper regardless of the application of the old or 
new rating criteria. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9203, effective 
prior to November 7, 1996, paranoid schizophrenia is rated 
100 percent when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  Where 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent rating is warranted.  

Regarding individual unemployability, 38 C.F.R. § 4.16(c), in 
effect prior to November 7, 1996, provides that when the only 
compensable service-connected disability is a mental disorder 
assigned a 70 evaluation, and such disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 

In this case, it appears that the RO reduced the veteran's 
rating from 100 to 70 percent based on his full-time 
employment with a VA facility.  Considering that the veteran 
was not employed and collecting SSA benefits when the Board 
assigned the 100 percent rating, it is reasonable to conclude 
that the evidence clearly demonstrated that the disability 
produced total industrial inadaptability and precluded the 
veteran from securing or following a substantially gainful 
occupation.  The record also reflects a severe degree of 
social impairment.  Therefore, the disability was properly 
rated as 100 percent disabling given the disability picture 
presented.  Since the assignment of the 100 percent rating 
the veteran has successfully managed to maintain employment 
on a full-time basis, which indicates that the disability 
does not produce total industrial impairment.  Therefore, 
given the criteria in effect prior to November 7, 1996, the 
reduction was proper.  The evidence clearly demonstrated that 
the criteria for a 100 percent rating under the old version 
of DC 9203 had not been met, and there would not have been a 
question as to which of the two evaluations should apply.  
38 C.F.R. § 4.7 (1998).  Furthermore, the veteran's full time 
employment indicates that his psychiatric disability rated as 
70 percent disabling, does not preclude him from securing or 
following a substantially gainful occupation as required 
under 38 C.F.R. § 4.16(c) in effect prior to November 7, 
1996.  Therefore, with regard to the old criteria, the 
reduction was proper given the evidence at hand.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9203 (1998), a 100 
percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Here, the evidence clearly demonstrates that the veteran's 
schizophrenia symptoms are persistent and are productive of 
social and industrial impairment.  Despite these persistent 
symptoms, the veteran has been able to maintain employment on 
a full-time basis since 1992.  Therefore, total occupational 
impairment due to such symptoms has not been demonstrated 
with regard to the new criteria.  As noted, the disability is 
productive of social impairment, but not to the degree that 
it would be considered total.  Therefore, the disability 
picture does not approximate the criteria for a 100 percent 
rating given the current criteria used to rate disabilities 
under DC 9203, and there is not a question as to which of the 
two should apply.  38 C.F.R. § 4.7 (1998). 

As stated above, in a November 1991 decision the Board 
determined that a 100 percent rating was warranted.  After 
compliance with rating reduction procedures of 38 C.F.R. 
§ 3.105(e), the RO reduced the rating to 70 percent in a June 
1993 decision.  Generally, the provisions of § 3.344(a) and 
(b) apply to ratings which have continued for long periods at 
the same level, for 5 years or more, and do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c) (1998).  Here, the total 
evaluation of 100 percent had been in effect for a little 
over three years, May 2, 1990 to September 1, 1993.  Since 
the prior 100 percent rating was in effect for less than 5 
years, the provisions of 38 C.F.R. § 3.344(a) and (b) 
concerning stabilization of disability evaluations do not 
apply; reexamination disclosing improvement in the disability 
will warrant reduction in the rating.  Thus, the provisions 
of 38 C.F.R. § 3.344(a) and (b) would not apply in this case.  
However, the Board has considered the provisions of 38 C.F.R. 
§ 3.343 concerning reductions in total ratings.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1998).

In this case, material improvement has been demonstrated.  
The evidence of record shows that the veteran has been able 
to maintain employment on a full-time basis despite his 
persistent schizophrenia symptoms and continued need for 
treatment.  This is dramatically different from the period 
prior to 1992 when the veteran's disability substantially 
interfered with his ability to secure and maintain 
employment.  Therefore, it is reasonable to conclude that the 
veteran has gained and sustained the ability to function in 
an employment setting even though his symptoms are 
persistent.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case. 



ORDER

Entitlement to restoration of a 100 percent rating for 
paranoid schizophrenia has not been established, and the 
appeal is denied. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

